FILED
                                                                        Oct 24 2017, 9:23 am

                                                                              CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
Kenneth J. Falk                                          BOONE COUNTY PROSECUTOR
Jan P. Mensz                                             Curtis T. Hill, Jr.
ACLU of Indiana                                          Attorney General of Indiana
Indianapolis, Indiana
                                                         Aaron T. Craft
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana

                                                         ATTORNEY FOR APPELLEE
                                                         BOONE COUNTY SHERIFF
                                                         Robert V. Clutter
                                                         Taylor, Chadd, Minnette,
                                                         Schneider & Clutter, P.C.
                                                         Lebanon, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

John Doe 1, et al.,                                      October 24, 2017
Appellants/Cross–Appellees, Plaintiffs,                  Court of Appeals Case No.
                                                         06A01-1612-PL-2741
        v.                                               Appeal from the Boone Superior
                                                         Court
The Boone County Prosecutor, in                          The Honorable Matthew C.
his official capacity, et al.,                           Kincaid, Judge
Appellees/Cross-Appellants, Defendants.                  Trial Court Cause No.
                                                         06D01-1605-PL-225




Robb, Judge.


Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017                      Page 1 of 17
                               Case Summary and Issues
[1]   In July of 2015, the Sheriff of Boone County, Indiana, sent a letter to his

      county’s registered sex offenders informing them of the passage of Indiana’s

      “serious sex offender” law. This law prohibits “serious sex offenders” from

      entering “school property.” Under the Boone County Sheriff and Prosecutor’s

      (the “State”) interpretation of the statute and the definition of “school

      property,” “serious sex offenders” cannot attend church, without facing arrest

      and prosecution, if their church conducts Sunday school or has child care for

      children of the ages described in the statute.


[2]   John Doe 1, John Doe 2, and John Doe 3 (collectively, “Appellants”) are

      residents of Boone County and are “serious sex offenders” pursuant to the

      statute. Desiring to attend church, Appellants filed a complaint for declaratory

      and injunctive relief alleging their churches are not “school property” within the

      meaning of the statute, and, if they are “school property,” the statute violates

      Indiana’s Religious Freedom Restoration Act (“RFRA”) by placing a

      substantial burden on their exercise of religion. Following a hearing, the trial

      court denied Appellants’ requested relief but for a declaration they may attend

      church when Sunday school or child care is not being actively conducted on the

      premises.


[3]   Appellants now appeal, raising three issues for our review: 1) whether the trial

      court erred in concluding the churches are “school property” at any time; 2) if

      the churches are “school property,” whether the statute and the State’s efforts to


      Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017   Page 2 of 17
      enforce the statute violate RFRA; and 3) whether the trial court abused its

      discretion in denying Appellants’ request for a permanent injunction. The State

      cross-appeals, arguing the trial court erred in concluding the churches are not

      “school property” when they are not actively conducting Sunday school or

      child care. Concluding the Appellants’ churches are not “school property”

      within the meaning of the statute, we reverse and remand with instructions for

      the trial court to enter an order granting Appellants’ motion for a permanent

      injunction.1



                            Facts and Procedural History                               2




[4]   In 2015, the Indiana General Assembly passed Indiana Code section 35-42-4-

      14. Subsection (a) of this statute classifies persons who are required to register

      as sex offenders and found to be a sexually violent predator or convicted of

      certain sexual criminal offenses as “serious sex offenders.” Subsection (b) of

      this statute prohibits “serious sex offenders” from knowingly or intentionally

      entering “school property.”


[5]   “School property,” as used in the serious sex offender statute, is defined by

      Indiana Code section 35-31.5-2-285. Relevant to the facts of this case, “school

      property” is defined as a “federal, state, local, or nonprofit program or service



      1
       Because we conclude Appellants’ churches are not “school property,” we do not reach Appellants’ RFRA
      argument.
      2
        We held oral argument in this case on September 7, 2017, in Indianapolis, Indiana. We commend counsel
      for their excellent oral advocacy.

      Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017                 Page 3 of 17
      operated to serve, assist, or otherwise benefit children who are at least three (3)

      years of age and not yet enrolled in kindergarten . . . .” Ind. Code § 35-31.5-2-

      285(1)(D).


[6]   In July of 2015, the Boone County Sheriff sent a letter to the county’s registered

      sex offenders informing them of the recent passage of Indiana’s “serious sex

      offender” law. Citing these two statutes, the letter provided if the offenders’

      churches have “programs that benefit children who are at least three (3) years of

      age and not yet enrolled in kindergarten, which most churches have childcare

      and/or Sunday school classes for children, then the offender is prohibited from

      entering those facilities.” Appellants’ Appendix, Volume 2 at 36. The letter

      also provided the offenders are permitted to attend church “[a]s long as the

      church has only regular services and has no Sunday school for the age group

      denoted in the new law.” Id.


[7]   John Doe 1 is a Boone County, Indiana, resident and a “serious sex offender”

      under Indiana law. John Doe 1 was convicted in another state of soliciting a

      minor through the use of a computer and is currently on probation, although he

      is not prohibited by the terms and conditions of his probation from attending

      church. He is an active member of his church which he attends multiple times

      each month. His church conducts Sunday school programming for children,

      including children who are at least three years old and who are not yet enrolled

      in kindergarten. At his church, Sunday school takes place in the time between

      the two traditional Sunday morning church services. His church also offers



      Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017   Page 4 of 17
      programs during the week for children including pre-school, pre-kindergarten,

      and kindergarten programs.


[8]   John Doe 2 is a Boone County resident and “serious sex offender” under

      Indiana law. John Doe 2 was convicted of child seduction and is not on

      probation or parole. He and his wife regularly attend their church. John Doe

      2’s church conducts Sunday school programming for children, including

      children who are at least three years old and who are not yet enrolled in

      kindergarten. At his church, Sunday school programming is offered during the

      church services. After receiving the letter from the Boone County Sheriff, John

      Doe 2 contacted the employee of the Boone County Sheriff’s Department

      responsible for sex offender registration who informed him that under the law

      he may no longer attend his church and there were no churches in Boone

      County he could attend as they all offer Sunday school. See id. at 73.


[9]   John Doe 3 is a Boone County resident and “serious sex offender” under

      Indiana law. John Doe 3 was convicted of child seduction and possession of

      child pornography. He is not on probation or parole, although even when he

      was on parole, he was approved to attend church. John Doe 3 formerly

      attended his church every Sunday and also attended a men’s group on Monday

      evenings. John Doe 3’s church conducts Sunday school programming for

      children, including children who are at least three years old and who are not yet

      enrolled in kindergarten. At his church, Sunday school is offered during each

      church service.



      Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017   Page 5 of 17
[10]   On May 26, 2016, Appellants filed their complaint against the State seeking

       declaratory and injunctive relief and damages. The Appellants’ complaint

       alleged the State misinterpreted Indiana Code section 35-42-4-14 and, in doing

       so, violated Indiana’s RFRA.3 On June 20, 2016, Appellants filed their motion

       for an injunction and the trial court set the matter for hearing on September 26,

       2016. On August 12, 2016, Appellants filed an unopposed motion to dismiss

       their claim for damages. The parties filed their stipulation of facts on

       September 20, 2016.


[11]   Following the hearing on September 26, 2016, the trial court issued its findings

       of fact and conclusions thereon denying relief to the Appellants. The trial court

       concluded the Appellants’ churches are not at all times “school property”

       within the meaning of the statute. Rather, in the trial court’s view, the churches

       are “school property” only when they hold programs for children who are at

       least three years old and not yet enrolled in kindergarten. If the Appellants




       3
           Indiana’s RFRA provides,

                 (a) Except as provided in subsection (b), a governmental entity may not substantially
                 burden a person’s exercise of religion, even if the burden results from a rule of general
                 applicability.

                 (b) A governmental entity may substantially burden a person’s exercise of religion only if
                 the governmental entity demonstrates that application of the burden to the person:

                          (1) is in furtherance of a compelling governmental interest; and

                          (2) is the least restrictive means of furthering that compelling governmental
                          interest.


       Ind. Code § 34-13-9-8.

       Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017                           Page 6 of 17
       attend church during the time “Sunday Schools, vacation bible schools and pre-

       schools” are being conducted, they may be prosecuted and arrested. Id. at 16.

       If a church does not hold such programming, or it is not held during a church

       service, their churches are not “school property” and Appellants are free to

       attend church without fear of arrest. Further, the trial court concluded the

       State’s interpretation of the “serious sex offender” law did not violate Indiana’s

       RFRA. The trial court concluded the Appellants failed to demonstrate a

       “substantial burden” on their exercise of religion and, even if they had, the

       State’s infringement upon their religious exercise was in furtherance of a

       compelling governmental interest and was the least restrictive means of

       furthering that interest.


[12]   Appellants filed their motion to correct error on November 30, 2016. The trial

       court denied their motion on December 5, 2016. Appellants now appeal.



                                  Discussion and Decision
            I. Appellants’ Churches are Not “School Property”
                                       A. Standard of Review
[13]   Ordinarily, we review a trial court’s findings of fact for clear error and its legal

       conclusions de novo. Ind. Trial Rule 52(A). However, when a trial court’s

       factual findings merely refer to stipulated facts and no other evidence is offered

       at the hearing or considered by the trial court, our review is de novo. Dedelow v.

       Pucalik, 801 N.E.2d 178, 183 (Ind. Ct. App. 2003).


       Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017   Page 7 of 17
[14]   Further, whether Appellants’ churches are “school property” under the statute

       is a question of statutory interpretation. The meaning of a statute is a question

       of law and is also subject to de novo review. Adams v. State, 960 N.E.2d 793,

       797 (Ind. 2012).


            B. Indiana Code Sections 35-42-4-14 and 35-31.5-2-285
[15]   Indiana’s “serious sex offender” law provides as follows:


               (b) A serious sex offender who knowingly or intentionally enters
               school property commits unlawful entry by a serious sex
               offender, a Level 6 felony.


       Ind. Code § 35-42-4-14(b). “School property” is subsequently defined as


               (1) A building or other structure owned or rented by:

                        (A) a school corporation;

                        (B) an entity that is required to be licensed under IC 12-
                        17.2 or IC 31-27;

                        (C) a private school that is not supported and maintained
                        by funds realized from the imposition of a tax on property,
                        income, or sales; or

                        (D) a federal, state, local, or nonprofit program or service
                        operated to serve, assist, or otherwise benefit children who
                        are at least three (3) years of age and not yet enrolled in
                        kindergarten, including the following:

                                (i) A Head Start program under 42 U.S.C. 9831 et
                                seq.

                                (ii) A special education preschool program.



       Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017   Page 8 of 17
                                (iii) A developmental child care program for
                                preschool children.

               (2) The grounds adjacent to and owned or rented in common
               with a building or other structure in subdivision (1).


       Ind. Code § 35-31.5-2-285.


[16]   The question before this court is whether Appellants’ churches, which offer

       Sunday school and/or child care services for children in the relevant age group,

       meet the statutory definition of “school property.” Appellants argue they do

       not fit within this definition because the “plain text of the statute and a

       common sense understanding of a ‘school’ speaks in terms of distinct

       educational entities . . . [and] does not become a school simply because it offers

       ‘some program or service’ oriented towards children.” Brief of Appellants at

       31. By contrast, the State argues a church offering Sunday school for children

       of the relevant age group falls squarely within the statute’s definition and our

       legislature’s intent; the State alleges a church operates without the goal of

       profiting and Sunday school is plainly operated “to serve . . . or otherwise

       benefit” children. Brief of Appellees/Cross-Appellants at 31. Further, at oral

       argument, the State argued that nurseries or babysitting services operated by the

       churches are “developmental child care program[s]” because children are

       learning to socialize. Ind. Code § 35-31.5-2-285(1)(D)(iii). The State further

       argued the only way Appellants can attend church is if no children are present

       at a church’s service. We disagree with the broad interpretation of “school

       property” advocated by the State.


       Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017   Page 9 of 17
[17]   The goal of statutory interpretation is to discern and further the intent of the

       legislature. Day v. State, 57 N.E.3d 809, 812 (Ind. 2016). “[W]e do not

       presume that the [l]egislature intended language used in a statute to be applied

       illogically or to bring about an unjust or absurd result.” Anderson v. Gaudin, 42

       N.E.3d 82, 85 (Ind. 2015) (internal quotation omitted). In interpreting a

       statute, we consider the structure of the statute as a whole and “avoid

       interpretations that depend on selective reading of words that lead to irrational

       and disharmonizing results.” ESPN, Inc. v. Univ. of Notre Dame Police Dep’t, 62

       N.E.3d 1192, 1195-96 (Ind. 2016). The “best evidence” of the legislature’s

       intent is the statute’s language, and, if that language is clear and unambiguous,

       we simply apply the statute’s plain and ordinary meaning, heeding both what it

       “does say” and what it “does not say.” Day, 57 N.E.3d at 812 (citation

       omitted).


[18]   In considering the structure of the statute and viewing it as a whole, we cannot

       say the legislature intended to prohibit Appellants or other “serious sex

       offenders” from entering church property if that church offers Sunday school or

       child care services for children in the relevant age group. The statute is

       expansive and defines “school property” as a “building or other structure”

       owned or rented by: 1) a school corporation, 2) an entity required to be licensed

       under Indiana Code articles 12-17.2 or 31-27, or 3) a private school. Ind. Code

       § 35-31.5-2-285(1)(A)-(C).4 Entities required to be licensed under Indiana Code



       4
           The State does not argue any of these subsections apply.


       Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017   Page 10 of 17
       articles 12-17.2 or 31-27 include day cares, child care centers, child care homes,

       group homes, or foster homes. The statute further includes all grounds adjacent

       to and owned or rented in common with these properties. See Ind. Code § 35-

       31.5-2-285(2). Thus, what the statute “does say” in the first three subsections is

       that public or private schools and child caring institutions that are required to be

       licensed are “school property,” and that “school property” extends to

       surrounding property if owned or rented in common with that property. See

       Day, 57 N.E.3d at 812. To state the obvious, a church is not a school nor is it a

       child caring institution that is required to be licensed regardless of whether it

       offers Sunday school or child care services to children who are at least three

       years old but not yet enrolled in kindergarten.5


[19]   Turning to the provision at issue in this case, our legislature has also defined

       “school property” as a “federal, state, local, or nonprofit program or service

       operated to serve, assist, or otherwise benefit children who are at least three (3)

       years of age and not yet enrolled in kindergarten . . . .” Ind. Code § 35-31.5-2-

       285(1)(D). Without a doubt, subsection (1)(D) is broadly worded and it is

       possible to imagine numerous programs and services that may fall within this

       definition. However, subsection (1)(D) also contains a list of examples that

       qualify as “school property” under this subsection, including: 1) a Head Start



       5
         Indiana Code section 12-7-2-28.8 defines a “child care ministry” as “child care operated by a church or
       religious ministry that is a religious organization exempt from federal income taxation . . . .” Child care
       ministries are not required to be licensed under Indiana Code article 12-17.2 if they comply with the
       requirements of Indiana Code chapter 12-17.2-6. See Ind. Code § 12-17.2-6-1.



       Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017                       Page 11 of 17
program,6 2) a special education preschool program, and 3) a developmental

child care program for preschool children. Ind. Code § 35-31.5-2-285(1)(D)(i)-

(iii). These listed examples help to clarify and give meaning to the phrase

“program[s] or service[s] operated to serve, assist, or otherwise benefit children

. . . .” Id; see also ESPN, Inc., 62 N.E.3d at 1198 (noting the listed examples of a

“law enforcement agency” all contained the common element of being public

agencies, not private ones7). A common element among these listed examples,

as well as the statute as a whole, is the focus on places or entities traditionally

thought of and known as “school.” Churches and religious instruction are not

schools, nor do they become so by use of the popular and common name of

“Sunday school.” Moreover, we note what the statute “does not say.” See Day,

57 N.E.3d at 812. The statute does not say churches, Sunday school, or

anything related to religious instruction for children is “school property.”

Certainly, if our legislature intended for churches offering Sunday school or

other religious instruction to children to qualify as “school property,” thereby

prohibiting “serious sex offenders” from entering that property, it could have

clearly sought to do so.




6
  Head Start is a federal educational program designed to prepare low-income children for school by
enhancing their cognitive, social, and emotional development. See 42 U.S.C. § 9831. Head Start supports
low-income children in the areas of language, literacy, mathematics, science, social and emotional
functioning, physical skills, and creative arts. Id.
7
  In ESPN, Inc., our supreme court utilized the rule of statutory construction known as noscitur a sociis, which
means “it is known by its associates.” See ESPN, Inc., 62 N.E.3d at 1198 n.5; see also Day, 57 N.E.3d at 814
(noting under noscitur a sociis, when a statute contains a list, each word in that list “should be understood in
the same general sense.”).

Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017                        Page 12 of 17
[20]   We further disagree with the State’s argument that a church providing child

       care services such as babysitting or nurseries meets the statutory definition

       provided by Indiana Code section 35-31.5-2-285(1)(D). At oral argument, the

       State’s position was that these services provided “socialization” development

       for children and, therefore, the services “otherwise benefit[ed] children” and/or

       fit within Indiana Code section 35-31.5-2-285(1)(D)(iii) as a developmental

       program for children. Ind. Code § 35-31.5-2-285(1)(D). However, the purpose

       of providing child care services during church is to provide relief to parents or

       other adults who wish to have their focus fully centered on the church service

       and not be disrupted during the service. Whatever “socialization” development

       children may receive from this service, it is simply not analogous to any of the

       listed examples and is not a developmental program as contemplated by the

       statute.8


[21]   In sum, Appellants’ churches are not “school property” and they do not

       become “school property” by virtue of conducting Sunday school or offering

       child care services for children who are three years old but not yet enrolled in

       kindergarten.




       8
        Again, we note “school property” includes entities required to be licensed under Indiana Code articles 12-
       17.2 or 31-27. These entities include day cares, child care centers, child care homes, group homes, or foster
       homes. “Child care ministries,” which are day cares operated by a church or religious ministry, fall under
       Indiana Code article 12-17.2, but are not required to be licensed if they comply with the requirements
       provided in Indiana Code chapter 12-17.2-6. See Ind. Code § 12-17.2-6-1. It is illogical to conclude our
       general assembly excluded child care ministries under Indiana Code section 35-31.5-2-285(1)(B), where it
       would have naturally fit, yet intended to include it in the more general Indiana Code section 35-31.5-2-
       285(1)(D).

       Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017                      Page 13 of 17
                                II. Unconstitutional As Applied
[22]   Assuming, for the sake of argument, Appellants’ churches are “school

       property,” Appellants allege the statute’s application to them on these facts is

       unconstitutional as applied. Even under an intermediate level of scrutiny, it is

       unlikely the State could prevail in this case. See S.V. v. Estate of Bellamy, 579

       N.E.2d 144, 146 (Ind. Ct. App. 1991) (noting intermediate scrutiny requires the

       challenged law to further an important governmental interest by means that are

       substantially related to that interest). The law, as applied to Appellants, seeks

       to keep them from associating with or being near children at least three years

       old but not yet enrolled in kindergarten. Consequently, this statute keeps

       Appellants from attending their churches. However, the law is overly broad as

       to these three men. First, none of the Appellants are restricted from being

       around children in this age group, nor were they restricted from attending

       church pursuant to the terms and conditions of their probation or parole.

       Second, none of the crimes committed by Appellants would be prevented by

       this statute. John Doe 1 was convicted of solicitation of a minor through the

       use of a computer. And John Doe 2 and John Doe 3 were both convicted of

       child seduction, a crime that does not involve children of the age group

       identified by the statute.9 In addition, two of the Appellants were no longer

       under the supervision or authority of the State by way of parole or probation

       during this litigation, and Appellants’ counsel represented to this court at oral



       9
           We note John Doe 3 was also convicted of possession of child pornography.


       Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017     Page 14 of 17
       argument the third is off of or will likely be off of probation soon. Finally, all

       three Appellants can and will likely come in contact with children in this age

       group either at a church without Sunday school or child care or elsewhere. In

       sum, the statute does not further the interest it seeks to redress as applied to

       these three men.10


                                   III. Permanent Injunction
[23]   Appellants also contend they are entitled to a permanent injunction to prohibit

       the State from arresting and prosecuting them for entering their churches. The

       granting or denying of an injunction is within the discretion of the trial court,

       and our review is limited to the determination of whether the trial court clearly

       abused that discretion. City of Gary, Ind. v. Majestic Star Casino, LLC, 905 N.E.2d

       1076, 1082 (Ind. Ct. App. 2009), trans. denied. A trial court abuses its discretion

       when its decision is clearly against the logic and effect of the facts and

       circumstances or if it misinterprets the law. Id.


[24]   Generally, the trial court considers four factors when determining whether to

       grant permanent injunctive relief:


               (1) whether plaintiff[s’] remedies at law are inadequate; (2)
               whether the plaintiffs [have succeeded on the merits]; (3) whether
               the threatened injury to the plaintiff[s] outweighs the threatened




       10
          We do not reach Appellants’ RFRA argument, and as noted above, RFRA imposes a heightened level of
       scrutiny requiring the State to demonstrate a compelling governmental interest furthered by the least
       restrictive means. See Ind. Code § 34-13-9-8. If the State’s interpretation of the statute cannot pass
       intermediate scrutiny, it certainly could not pass a heightened level of scrutiny.

       Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017                Page 15 of 17
               harm a grant of relief would occasion upon the defendant; and
               (4) whether the public interest would be disserved by granting
               relief.


       Ferrell v. Dunescape Beach Club Condos., 751 N.E.2d 702, 712-13 (Ind. Ct. App.

       2001). The party seeking the injunction carries the burden of demonstrating an

       irreparable injury; however, when the acts sought to be enjoined are unlawful,

       the plaintiff need not make a showing of irreparable harm or a balance of the

       hardships in his favor. Id. at 713. A permanent injunction is limited to

       prohibiting injurious interference with rights and must be narrowly tailored so

       that its scope is not more extensive than is reasonably necessary to protect the

       interests of the party in whose favor it is granted. Id.


[25]   Appellants have succeeded on the merits in demonstrating their churches are

       not “school property” at any time within the meaning of the statute. Further,

       arrest and prosecution of Appellants for entering their church would constitute

       an unlawful act and Appellants therefore need not show irreparable harm or the

       balance of hardships weighs in their favor. See id. In concluding the public

       interest would not be served by the grant of an injunction, the trial court found

       the statute was necessary to keep “serious sex offenders” away from children.

       The trial court’s conclusion was based on a misinterpretation of law and the

       public interest is not disserved by ensuring that Appellants, who are lawfully

       present in churches that conduct Sunday school and/or provide child care

       services, will not be unlawfully arrested and prosecuted. The trial court abused

       its discretion in denying Appellants’ motion for a permanent injunction.


       Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017   Page 16 of 17
                                               Conclusion
[26]   We conclude Appellants’ churches are not “school property” at any time within

       the meaning of Indiana Code section 35-31.5-2-285(1)(D) and the trial court

       abused its discretion in denying Appellants’ motion for a permanent injunction.

       Accordingly, we reverse the trial court’s order denying Appellants relief and

       remand with instructions to enter a permanent injunction in favor of Appellants

       prohibiting the State from arresting and/or prosecuting them for entering their

       churches.


[27]   Reversed and remanded.


       Vaidik, C.J., and Bailey, J., concur.




       Court of Appeals of Indiana | Opinion 06A01-1612-PL-2741 | October 24, 2017   Page 17 of 17